     Case 2:20-cv-00575-JFW-MRW Document 18 Filed 09/23/20 Page 1 of 3 Page ID #:109




 1
       Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     Law Offices of Todd M. Friedman, P.C.
 3     21550 Oxnard Street, Suite 780
       Woodland Hills, CA 91367
 4
       Telephone: 323-306-4234
 5     Fax: 866-633-0228
 6
       tfriedman@toddflaw.com
       abacon@toddflaw.com
 7

 8     Attorneys for Plaintiff
 9
       Kevin J. Stack, Esq. (SBN 727782)
10     KNAPP, PETERSON & CLARKE
       550 North Brand Blvd., Suite 1500
11
       Glendale, CA 91203-1922
12     Telephone: 818-547-5000
13     Fax: 818-547-5329
       kjs@kpclegal.com
14

15     Attorney for Defendant Jonathan Construction, Inc.
16
                           UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18
       CAROLYN NAVARRO, individually, )               Case No. 2:20-cv-00575-JFW-MRW
19     and on behalf of all others similarly )
20     situated,                             )
                                             )
21
              Plaintiff,                     )        JOINT STIPULATION OF
22                                           )        DISMISSAL OF ACTION OF THE
23
       vs.                                   )        INDIVIDUAL CLAIMS
                                             )        WITH PREJUDICE AND THE
24     JONATHAN CONSTRUCTION INC., )                  PUTATIVE CLASS CLAIMS
25     and DOES 1-10, inclusive, and each of )        WITHOUT PREJUDICE
       them,                                 )
26
                                             )
27            Defendants.                    )
                                             )
28




                                       Stipulation of Dismissal

                                                  1
     Case 2:20-cv-00575-JFW-MRW Document 18 Filed 09/23/20 Page 2 of 3 Page ID #:110




 1              NOW COME THE PARTIES by and through their attorneys to respectfully
 2     move this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
 3     individual claims and without prejudice as to the putative Class pursuant to Federal
 4
       Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
 5
       attorney fees. A proposed order has been concurrently submitted to this Court via
 6
       email.
 7
       Dated: September 23, 2020              Respectfully Submitted,
 8

 9                                            /s/ Todd M. Friedman
10
                                              Todd M. Friedman (SBN 216752)
                                              Attorney for Plaintiff
11

12
                                              /s/ Kevin L. Stack
13
                                              Kevin J. Stack (SBN 727782)
14                                            Attorney for Defendant,
15
                                              Jonathan Construction, Inc.

16                                      Signature Certification
17              Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
18     Policies and Procedures Manual, I hereby certify that the content of this document
19
       is acceptable to counsel for Defendant and that I have obtained his authorization to
20
       affix their electronic signature to this document.
21

22     Dated: September 23, 2020
23                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
24
                                  By: /s/Todd M. Friedman
25
                                      TODD M. FRIEDMAN
26                                    Attorney for Plaintiff
27

28




                                          Stipulation of Dismissal

                                                     2
     Case 2:20-cv-00575-JFW-MRW Document 18 Filed 09/23/20 Page 3 of 3 Page ID #:111




 1                              CERTIFICATE OF SERVICE
 2
       Filed electronically on September 23, 2020 with:
 3

 4     United States District Court CM/ECF system
 5
       Notification sent electronically on September 23, 2020 to:
 6

 7
       To the Honorable Court, all parties and their Counsel of Record

 8

 9     /s/Todd M. Friedman
10
        Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Stipulation of Dismissal

                                                    3
